Citation Nr: 1433512	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a kidney disorder, claimed as an undiagnosed illness and/or as acute nephritic syndrome and membranous glomerulonephritis with complications of pulmonary emboli, and, if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a total disability evaluation based on individual unemployability, due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana, which, reopened the claim for service connection for a kidney disorder, and then denied the claim on the merits, and denied the Veteran's initial claim for entitlement to a TDIU.  

The Veteran testified before the undersigned at a June 2012 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1998 rating decision denied the Veteran's claim of entitlement to service connection for a kidney disorder; the Veteran took no further action on the appeal, and the decision became final.

2.  Evidence received since the November 1998 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran's kidney disorder was incurred in or as a result of service.

3.  The Veteran's kidney disorder did not have its onset during or as a result of service.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, denying the claim of service connection for a kidney disorder, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a kidney disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2013).

3.  During the pendency of the appeal, the criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for a kidney disorder, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for a kidney disorder, and entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the June 2012 Board hearing, the undersigned explained to the Veteran the issues on appeal, as well as the elements required to substantiate his claims.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim. Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  Thus, any error that may have been committed in complying with the duties set forth by 38 C.F.R. § 3.103(c)(2) is harmless.

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

June and October 2009 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a January 2011 VA medical examination to obtain an opinion as to whether his kidney disorder was the result of exposure to toxins in service.  The VA opinion of record was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

Furthermore, regarding the Veteran's contentions that his pulmonary emboli should be considered a disability due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317, the Board finds that a VA examination is not needed.  The Veteran's pulmonary emboli were specifically diagnosed and were presumed to be due to the Veteran's kidney disorder.  Therefore, an examination determining the etiology of the Veteran's pulmonary emboli is not required.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  


II.  New and Material Evidence

The Boise RO denied service connection for a kidney disorder in a November 1998 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the November 1998 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for a kidney disorder was denied in a November 1998 rating decision based on a finding that there was no evidence that the Veteran had a current kidney disability due to service.  To reopen, new and material evidence must be received showing a current disability is related to service. 

An April 2010 letter from the Veteran's private treating physician, Dr. H.M., asserts that the Veteran's current kidney disorder, including membranous glomerulonephritis, is possibly related to service, specifically exposure to environmental toxins.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).


III.  Service Connection

The Veteran seeks service connection for a kidney disorder, which he contends is the result of exposure to toxins while in service.  For the reasons that follow, the Board finds that service connection is not warranted.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The Veteran's separation document reflects service in Southwest Asia from January 1991 to May 1991.  He is a Persian Gulf veteran. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  
In the October 2010 DRO hearing, the Veteran's representative alleged that the Veteran's symptomatology included a pulmonary emboli, which should be considered as a sign or symptom (involving the respiratory system) of an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  However, pulmonary emboli was listed as a separate diagnosis in the April 2009 discharge summary and presumed related to the Veteran's kidney disease, and therefore cannot be considered a sign or symptom of an undiagnosed illness, nor a medically unexplained multisymptom illness.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran's service treatment records (STRs) are silent for any complaints or treatment regarding the kidneys.

An April 1998 VA examination showed that the Veteran had elevated creatinine in the past, but that he had no complaints of kidney problems, aside from an occasional odor of his urine, but otherwise had no pain.  The examination noted that output was good, and there was no flank pain.  On examination, the kidney was nonpalpable, without masses, tenderness, or rigidity.

An April 2009 hospital discharge report shows a diagnosis of acute nephritic syndrome, etiology unclear, complicated by pulmonary emboli.  The report stated the obtained pulmonary emboli were presumed related to the Veteran's kidney disease.  The Board therefore finds the Veteran has a present kidney disorder, and the first element of service connection is established.

In May 2009, the Veteran submitted a letter dated September 2005 from the Deputy Assistant Secretary of Defense stating that the Veteran may have been exposed to very low levels of chemical warfare agents during service, while stationed near Khamisiyah, Iraq, between March 10 and March 13, 1991.  However, the letter went on to state that new studies showed that death rates for U.S. Army Gulf War veterans whose units might have been exposed to very low levels of chemical warfare agents did not have higher death rates or different causes of death than U.S. Army Gulf War veterans who were unlikely to have been exposed.  The in-service element is therefore satisfied.  

The determinative question is whether the Veteran's current kidney disorder is related to service, including exposure to toxins in service.  The Board finds that the preponderance of the evidence is against a finding that such a nexus exists.  In this regard, the probative medical evidence, by way of medical opinions, fails to establish such a nexus.  

May 2009 VA treatment records show treatment for the Veteran's nephritic syndrome and bilateral pulmonary emboli.  The Veteran reported felling swollen.  No etiological opinion was provided. 

June 2009 hospital records show a diagnostic impression of nephritis syndrome with membranous glomerularnephritis.  

In a January 2010 VA examination, the examiner determined that glomerulonephritis/nephritis syndrome was not caused by or the result of Sarin exposure.  The examiner explained that Sarin is a nerve gas and, if it does not cause death, the person exposed usually recovers completely, citing to a Center for Disease Control study which indicated that there are no long-term health effects of Sarin exposure.

In a February 2010 addendum opinion, the January 2010 examiner concluded that Pyridostigmine Bromide did not cause membranous glomerulonephritis or pulmonary emboli.

Medical records from Dr. H.M. dated April 2009 to April 2010, showed treated for membranous glomerulonephritis.  

In an April 2010 letter, Dr. H.M. stated that she currently treated the Veteran for membranous glomerulonephritis, and nephrotic syndrome with pulmonary embolus.  She stated that during treatment, she learned about the Veteran's past medical history and military service.  She further stated that membranous glomerulonephritis is often an idiopathic disease, but may be caused by exposure to environmental toxins.  She noted the Veteran had no family history of kidney disease, and no history of abuse of nonsteriodal anti-inflammatory medications.  She determined that, given the Veteran's exposure to toxins in service, "there is a probability of at least as likely as not that this could have contributed to [the Veteran's] development of his renal disease."

In a January 2011 VA examination, the examiner noted the Veteran's long standing history of mild chronic kidney disease which predated his episode of nephritis syndrome, the nephrotic syndrome due to membranous glomerulonephritis, in remission, which the examiner felt should not have an effect on his current or long term health as long as it did not relapse.  The examiner also noted that although membranous glomerulonephritis is idiopathic 70 to 85 percent of the time, it has been associated with certain drugs including gold, penicillamine, nonsteriodal anti-inflammatory drugs, and others.  The examiner concluded that, additionally, volatile hydrocarbons and organic solvents have been sometimes associated with the disease.  Further, the examiner stated it was clear from the record that the Veteran had been exposed to more than volatile hydrocarbons and organic solvents; however, the examiner was not able to find any epidemiological link to other potential environmental hazards and the Veteran's disease.  Therefore, the examiner concluded that environmental hazards during the Veteran's service in the Persian Gulf War (other than volatile hydrocarbons and organic solvents) were less likely than not to have caused the Veteran's membranous glomerulonephritis.  

Regarding volatile hydrocarbons and organic solvents, the examiner stated that it was understood that chronic exposure may cause glomerulonephritis, though it was rare.  However, the examiner noted that a great majority of those who have chronic exposure to solvents or hydrocarbons do not go on to develop membranous glomerulonephritis, and, additionally, more than 50 percent of cases of membranous glomerulonephritis would remain idiopathic and not caused by any known environmental hazard even after solvents or hydrocarbons are included as a cause.  The examiner stated he was able to find no clinical evidence that acute or sub-acute exposure causes membranous glomerulonephritis, and that the Veteran did not have what was considered to be chronic exposure during service.  

Further, the examiner noted that studies showed that chronic proteinuria was present in membranous glomerulonephritis thought to be caused by exposure to hydrocarbons or solvents.  Thus, given that there was no urinary protein found in the Veteran in 2002, 2006 or 2007, and the fact that the Veteran did not have chronic exposure, the examiner opined the Veteran's exposure to environmental hazards during service was less likely than not the cause of his membranous glomerulonephritis.  The examiner also gave the basis for disagreeing with Dr. H.M, citing to medical research.

In a letter dated June 2012, Dr. P.S. submitted a letter in which he explained that idiopathic membranous nephropathy is a common cause of kidney dysfunction and urine protein loss in the U.S.  Dr. P.S. noted that membranous nephropathy can be associated with other disease, infection, or exposure to toxic substances and medications, including those that the Veteran was exposed to during his military tours, including malaria, mercury, and nonsteriodal anti-inflammatory drugs.  Dr. P.S. explained that though membranous nephropathy is found in patients with active malignancies, active rheumatologic disease, and chronic infection, membranous nephropathy from toxic exposures can have a very different natural history.  Specifically, Dr. P.S. stated that protein loss may occur rapidly after drug administration and disappear after withdrawal, or can develop months or years after administration.  Overall, Dr. P.S. concluded that in these cases, the toxin acted as a triggering agency in a genetically susceptible person, further noting that it was the cumulative effect of these toxins and infectious agents on a person with a genetic predisposition to a disease like membranous nephropathy that can ultimately lead to the development of the disease itself.

In May 2009, the Veteran submitted a statement requesting service connection for his kidney disorder, as he believed it was caused by Sarin case, ingested Pyridostigmine Bromide pills, pesticides, extreme oil well smoke and other toxins. 

In May 2009, the Veteran's son submitted a statement asserting that since the Veteran returned from service, his heath had deteriorated.  

Also in May 2009, the Veteran's wife submitted a statement contending that when the Veteran returned home from service, that she noticed unusual symptoms, which she states continue to worsen.  She described the chronology of medical treatment, during which time the Veteran was diagnosed with nephrotic syndrome membranous idiopathic nephropathy.  The Veteran's wife then described the decline of the Veteran's health following this diagnosis, and stated it was her belief that the Veteran's kidney disorder was a result of the Veteran's service. 

The Veteran's brother submitted a statement in May 2009, which asserted that prior to service, the Veteran was in good physical health, and was very active.  Further, he stated that since returning from service, the Veteran's health had declined due to a number of complications.  The Veteran's brother stated that no one in their family, to his knowledge, had been diagnosed with nephrotic syndrome.  He stated that although the Veteran was only three years older than he, the Veteran was in significantly worse health.  The Veteran's brother stated he believed the Veteran's illness was due to toxin exposure in service.

In May 2009, the Veteran's fellow service member, G.R., submitted a statement contending that in service, they were both exposed to various neurotoxins, antinerve pulls, insect repellant, pesticides, oil fires, "MOB station" and theater vaccines, anthrax shots, and Sarin gas.  

In May 2009, the Veteran's daughter submitted a statement asserting that since her father had returned from service, he had suffered from numerous illnesses, which had changed his regular living and prevented him from enjoying his previous lifestyle.  Specifically within the last year, the Veteran's daughter stated the Veteran had become sicker and more tired, experiencing a huge decline in health after being released from the hospital.  The Veteran's daughter noted the Veteran's lack of energy, and inability to "make it an hour" before needing to rest, as well as having a swollen body and face.

In May 2009, D.F. submitted a statement contending that she had not heard of anyone in her and the Veteran's family ever having kidney disease.

In June 2009, the Veteran's fellow service member, M.S., submitted a statement indicating that during service, the Veteran was exposed to "a myriad of toxins to include anti-nerve agent pills, insect repellants, pesticides, fallout from oil well fires, multiple vaccines, depleted uranium round and other by-products of modern warfare."  Additionally, M.S. noted that it was highly likely that U.S. forces were exposed to chemical warfare agents, which he suspected included Sarin gas.

In July 2009, the Veteran submitted a statement averring that it was his belief that his kidney disease was a direct result of his exposure to toxins when deployed.  He reported exposure to Sarin gas, Pyridostigmine Bromide pills, extreme oil well smoke, enormous amounts of nerve agent type pesticides and other toxins, which he stated caused his illness.  The Veteran stated that all the doctors he had spoken to, agreed with his assessment, and "used idiopathic as an example to explain the cause, yet they all believe in the correlation of the toxins causing my kidney disease."

In April 2010, the Veteran's friend submitted a statement contending that she had known the Veteran for many years, and that he was always in good health and without physical problems prior to service.  However, she contended that after returning home from service, the Veteran's health deteriorated and that each time she saw him, he appeared to be worse.

In May 2012, the Veteran submitted a statement in which he clarified that his kidney disease was in remission, but was not cured.  Regarding his kidney disorder, the Veteran stated that he still suffered from symptoms of kidney disease, which he related to "numerous bouts of Sarin gas" in service, among other environmental hazards.

In June 2012, the Veteran and his wife testified at a Board hearing regarding his kidney disease.  The Veteran's representative confirmed that the Veteran's kidney condition was first diagnosed in 2009, after the Veteran was deployed to Southeast Asia and "exposed to numerous toxins."  

The Veteran testified that while in service, he was exposed to numerous gases, including Sarin gas, cyclosarin gas, mustard gas, pesticides, depleted uranium, and others.  The Veteran felt the toxin exposure was responsible for his kidney disease.  The Veteran also stated that his physician, Dr. H.M., told him there were only three ways to acquire kidney disease: genetic predisposition, abuse of anti-inflammatory drugs, and exposure to toxins.  The Veteran testified that because he had no family history of kidney disease and had never abused anti-inflammatory drugs, it was his conclusion that toxin exposure must be the cause of his kidney disease.  

The Veteran is not entitled to service connection for a kidney disorder, to include nephritis, on a presumptive basis because his kidney disorder initially manifested many years after his separation from service.  Service connection for nephritis will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a.  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Service treatment records do not document any reports of problems with the Veteran's kidneys.  Though the April 1998 VA examination shows reports of elevated levels of creatine, the Veteran's kidneys were found to be normal, and the Veteran had no complaints regarding his kidneys.  The first complaints or diagnosis of a kidney disorder are in April 2009.  The Veteran does not assert that he has suffered from continuous symptoms of a kidney disorder since service.  As the Veteran's kidney disorder did not manifest within the year after his separation from service, and he does not assert that he had continuous difficulty with a kidney disorder since service separation, he is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.  

The Veteran is also not entitled to service connection for a kidney disorder on a direct basis.  In this case, there is conflicting evidence on the issue of nexus that must be weighed.  In support of the claim, there is an April 2010 letter from H.M., a private physician, which states "there is a probability of at least as likely as not that this could have contributed to [the Veteran's] development of his renal disease."  Submitted in support of the claim are statements from the Veteran, his family, and his friends' to the effect that the Veteran's kidney disorder was caused by his service, specifically toxin exposure.  This evidence is contradicted by a January 2011 VA examination report.  In the report, the examiner explained that he reviewed the Veteran's medical history obtained from the claims file, interviewed the Veteran, and conducted research.  The examiner concluded that environmental hazards during the Veteran's service in the Persian Gulf War were less likely than not to have caused the Veteran's kidney disorder, accounting for both volatile hydrocarbons and organic solvents, and other environmental hazards. 

The Board finds the January 2011 VA examination opinion more probative than that expressed by H.M. in her April 2010 letter.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the January 2011 opinion contains an analysis that is supported by the record and is based on medical research.  The opinion also clearly articulates the rationale for concluding that the Veteran's kidney disorder is not related to service.  Therefore, it is entitled to great probative weight.  

The favorable medical evidence is far less persuasive.  The contrary medical opinion is expressed in speculative language with the use of the word "could."  This lessens the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).  In contrast, the January 2011 opinion was expressed in unequivocal language and in the language of probability rather than possibility.  For this reason, the Board assigns considerably greater weight to the January 2011 opinion than to the April 2010 opinion from H.M.  

As it relates to the Veteran's, his family's, and his friends' lay statements that there is a nexus between his kidney disorder and service, the Board finds that these statements are not probative.  Initially, the Veteran has not demonstrated that he, his family members, or friends are experts when it comes to diagnosis or etiology of kidney disorders; they are therefore considered laypersons in this regard.  As such, the Board finds they are not competent to give opinions regarding the etiology of the Veteran's kidney disorder because they do not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, these assertions lack probative value in supporting the Veteran's claim of service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the December 2007 VA opinion.  

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current kidney disorder is related to the exposure to toxins in service.  As such, service connection for a kidney disorder is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  


      CONTINUE ON THE NEXT PAGE


ORDER

Reopening of a claim for service connection for a kidney disorder, claimed as an undiagnosed illness and/or as acute nephritic syndrome and membranous glomerulonephritis with complications of pulmonary emboli, is granted; the appeal is granted to this extent only.

Entitlement to service connection for a kidney disorder, claimed as an undiagnosed illness and/or as acute nephritic syndrome and membranous glomerulonephritis with complications of pulmonary emboli, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.    § 3.159(c).  

The Veteran contends he is entitled to a TDIU for his service connected disabilities.

In a November 2009 VA examination, the Veteran reported that he felt he was unable to work.  The Veteran also reported his psychological and physical symptoms and restrictions.  The Veteran stated that the symptoms of depression never resulted in any work problems, reprimands, or missing work.  Based on a review of the Veteran's disabilities and symptoms, the examiner concluded that based on the accumulative evidence and focusing strictly on current service connected disabilities, the Veteran was capable of sedentary or "partial to sedentary" work, if he so chose.  

In a March 2012 VA examination, the examiner determined that the Veteran's service connected disabilities did not prevent physical and sedentary type employment.  The examiner determined that based on the interview, examination, and review of the Veteran's claims file, that there was no objective evidence for any of the service connected conditions, taken individually or in conjunction, that would interfere with the sedentary or non-sedentary tasks of employment.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  The medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  The January 2009 and March 2012 examination reports do not: (1) identify the symptoms associated with each service-connected disability (2) relate the severity of each symptom, or (3) relate the functional impairment caused by each symptom associated with the service-connected disability.  In order for the Board to adjudicate whether the Veteran is capable of obtaining and maintain a substantially gainful occupation, this information from a medical professional is necessary.  Thus, another examination is necessary to address the foregoing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded appropriate VA examinations to determine the current severity of his service-connected disabilities (periodic limb movements and myoclonus, intermittent pruritic rash, major depressive disorder, an undiagnosed illness manifested by fatigue, muscle and joint pain, and weight gain, and an undiagnosed illness manifested by lesions in the mouth and throat).  The Veteran's claims file, including this remand, should be made available to the examiner.  All appropriate tests and studies should be performed.  

(a)  The examiner should describe the symptoms attributable to each of the Veteran's service-connected disabilities. 
(b)  Thereafter, the examiner should discuss the severity of each symptom found.

(c)  The examiner should also offer an opinion as to the functional impairment caused by each service-connected disability.  In this regard, the examiner should give an opinion as to the effect the functional impairment caused by service-connected disability has on the Veteran's ability to perform manual labor or sedentary type employment.  

The examiner is requested to provide a thorough rationale for every opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


